Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein, there were presented and necessarily passed upon questions under the Constitution of the United States, viz.: Whether the rights of defendant under the Sixth and Fourteenth Amendments were denied. Defendant contended that failure of his lawyer to move for suppression of the gun and ammunition seized from defendant’s apartment after his arrest denied him the Sixth and Fourteenth Amendment rights to effective assistance of counsel. The Court of Appeals considered these contentions and held that there were no violations of defendant’s constitutional rights. [See 34 N Y 2d 771.]